Mr. Justice Scott delivered the opinion of the Court. This was an action of debt, by the appellee in his representative character, on two money bonds, made by the appellants, payable to Alfred Wallace, and by him assigned by a full endorsement to the appellee, as administrator of Benjamin L. Moore, deceased. To the declaration, in due form, ending with the ordinary profert of letters of administration, the defendant below interposed a demurrer; setting up for cause, that the cause of action in question, was in the individual, and not in the representative right of the appellee. The court overruled the demurrer, and the appellants saying nothing further, but electing to rest, judgment was rendered against them, for the debt and damages, and they appealed, entering into a recognizance to stay the execution. The question raised by the demurrer, was settled by the court in the cases of Hemphill vs. Hamilton adr., &c., 6 Eng. R. 425, and Anderson et al., vs. Wilson, 13 Ark. 409. The judgment must be affirmed, and five per cent, damages will be awarded on the amount of debts, and damages adjudged in the court below.